Citation Nr: 9915996	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-41 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to March 13, 1996 for 
the assignment of a total schedular rating for service-
connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Jackson, Mississippi.  A rating decision in May 1996 
increased the rating for PTSD from 10 percent to 30 percent.  
A rating decision in August 1996 granted a 100 percent rating 
for PTSD from March 13, 1996.  The veteran, through his 
attorney, disagreed with the effective date assigned for the 
award of the 100 percent rating.

This case was remanded by the Board in August 1997 for 
further development.  The case was returned to the Board in 
March 1999.


FINDINGS OF FACT

1.  A rating decision in January 1992 granted service 
connection for post traumatic stress disorder (PTSD), and 
assigned a 10 percent rating, effective April 1991.  The 
veteran never expressed disagreement with this award.

2.  VA outpatient records disclose the veteran was seen for 
treatment of his service-connected PTSD in May and June 1992.

3.  On March 13, 1996, the veteran filed a formal claim for 
an increased rating for the PTSD.

4.  The evidence does not establish that prior to March 13, 
1996, the veteran's PTSD resulted in virtual isolation in the 
community, or that the symptoms were totally incapacitating 
and bordered on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, nor was a demonstrable inability to 
obtain or retain employment shown prior to that time.


CONCLUSION OF LAW

The requirements for an effective date earlier than March 13, 
1996 for the assignment of a 100 percent disability 
evaluation for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5110, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The veteran filed his initial claim for service connection 
for PTSD in April 1991.  

The veteran received a VA psychiatric examination in May 
1991.  He reported that on the fourth day of combat, he was 
under heavy mortar fire, and a close friend who was standing 
near him had his head blown off.  During the remainder of 
service he was in the state of constant tension.  He found it 
difficult to deal with civilian life and its problems.  He 
had frequent rages and was moody.  He was unable to talk 
about what was going on deep within himself.  He lost friends 
because of his constant irritability.  He was in many fist 
fights.  He had not sought psychiatric help until he applied 
for disability.  

On evaluation, the veteran described poor sleep, broken by 
nightmares.  The most recurrent one was that he had to return 
to Vietnam for six months and could not get away.  He had 
definite flashbacks which were not frequent.

He had intrusive memories and avoided talking about Vietnam.  
He felt distant from people and was only close to his wife.  
His range of affect was limited.  He avoided people and was 
hypervigilant.  He had a very marked startle reaction.  The 
diagnosis was PTSD.

A rating decision in January 1992 granted service connection 
for PTSD, evaluated as 10 percent disabling from April 1991.  
Compensation was awarded at the ten percent level, effective 
May 1, 1991.  The veteran never expressed disagreement with 
this award.

VA outpatient records disclose that the veteran was seen in 
May and June 1992.  In May 1992, he was seen with complaints 
that he was unable to sleep.  It was reported he was self 
employed as a sheet rock finisher and painter.  He had 
previously been treated at the VA over a year ago, and there 
had been no hospitalization.  He had problems sleeping and 
felt on edge.  He was easily agitated.  He lived with his 
family and had not found work lately.  His mood was 
depressed.  He was having a situational problem.  Medication 
was prescribed.  When he was seen in June, he felt 
persecuted.  He reported that he had not been fairly dealt 
with all of his life.  He reported nightmares.  He had not 
worked in the past year.  He was in car detailing and odd 
jobs.  He denied hallucinations.  He stated that he became 
suspicious and paranoid.  He withdrew to his room and avoided 
people.  He reported that he was unable to work for others.   
The examiner said the veteran was service-connected for PTSD 
but also appeared to have a thought disorder.  The veteran 
failed to show for an appointment on July 21, 1992.

On March 13, 1996, the veteran filed a claim for an increased 
rating for his service-connected PTSD.

In April 1996, the veteran received a VA psychiatric 
examination.  He reported that he found it hard to talk about 
his war experiences and never watched war movies.  He had 
intrusive thoughts daily and these were more frequent than 
they used to be.  He claimed nightmares three times a week 
and flashbacks about once a month.  He found it difficult to 
get along with people, saying that he could not deal with 
people giving orders and making demands.  He said he stayed 
away from people he could not trust.  He indicated that he 
had lost interest in everything, including hunting, fishing, 
and antiques and old cars.  He always sat in a corner in the 
back of the room so he could see everyone who came in to the 
room.  At a sudden noise, he would "hit the deck."  He 
indicated that he had no hobbies or interests.  

The examiner said that the veteran had a considerable number 
of depressive symptoms of rather moderate intensity.  He said 
that he was sad all of the time and had crying spells twice a 
week.  Once a day he wanted to cry but was able to hold it 
in.  He would go to his old home site which was now empty and 
would sit there and deal with nature.  He had problems 
sleeping, getting only four hours a night.  Even a simple 
chore made him stop and rest.  Sexual interests had dropped 
somewhat and he had problems with thinking, concentration, 
and with memory.  His outstanding problem was dealing with 
people, and he had no friends.  He could not trust anyone and 
was unable to relate to them.  He would blow up and was 
unable to control what he said.  With his spare time he would 
play with the dogs and twice a week he would drive out to the 
old house.  Suicidal thoughts were infrequent.  He had a wish 
for death in sleep about once a month and about twice a month 
he thought he would be better off dead. Once a week he would 
look at himself in the mirror to make sure he was there.  The 
examiner could not elicit any psychotic symptoms.  The 
diagnoses were PTSD and dysthymic disorder.  Under Axis V, 
the current Global Assessment of Functioning (GAF) score was 
50.

VA outpatient records disclose that the veteran was seen on 
numerous occasions beginning in April 1996 for treatment of 
PTSD.  In April 1996, He requested medication for depression.  
He was referred to a psychologist.  He claimed that he had 
been seen at the mental hygiene clinic two years before but 
claimed the symptoms had returned with insomnia, combat 
nightmares, flashbacks, etc.  He reported depression and 
crying spells.  He was not working regularly.  He had had 
passive suicidal thoughts, but no urge, plan, or intent.  His 
mental status evaluation was within normal limits except for 
depression and tearfulness.  The clinical impressions were 
major depression and PTSD.   

In May, 1996, a rating decision increased the veteran's 
rating to 30 percent as of March 14, 1996.

In May 1996, the veteran filed a claim for individual 
unemployability.

The veteran received a VA psychiatric examination in July 
1996.  He reported more trouble sleeping, getting only two 
hours per night.  The diagnoses were PTSD, dysthymic 
disorder.  His GAF score was 45.  The examiner stated the 
veteran had the greatest difficulty getting along with people 
and learned that the veteran had been fired from five jobs 
over 20 years because of flare-ups with his temper.  He then 
had to become self employed and worked with a small crew.  He 
was able to manage this until 1994.  From then on his temper 
outbursts became more frequent.  He would give his employees 
the sharp edge of his tongue and finally he learned that he 
could not keep a work crew together.  He had not been able to 
work since then because of the above which included his PTSD 
syndrome and moderately severe depression.  The examiner 
considered him unemployable at this time.

A rating decision in August 1996 granted the veteran a 100 
percent rating for PTSD, from March 13, 1996.

In the substantive appeal, the veteran's representative 
disagreed with the effective date assigned.  He maintained 
that the veteran was entitled to an earlier effective date 
under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  
He maintained that the veteran filed an informal claim 
pursuit to 38 C.F.R. §§ 3.155, 3.156, and 3.157.  He 
contended that outpatient treatment records may constitute an 
informal claim under Servello v. Derwinski, 3 Vet. App. 196 
(1992).  He asserted that, if any of the visits to a VA 
medical center indicated additional problems with his service 
connected disability, and the VA failed to send him material 
concerning the filing of a claim for increase, then the visit 
constitutes the true effective date of the claim.  

The veteran's representative also maintained that he was 
entitled to an earlier effective date by virtue of evidence 
received within the appeal period or prior to an appellate 
decision in accordance with 38 C.F.R. § 3.400(q)(1).  He 
referred to the GAF score of 45 noted on the July 1996 VA 
examination which indicated serious symptoms.  He maintained 
that unless indicated to the contrary, the Axis V score is 
the highest level of functioning during the prior year. 

Following the remand in August 1997, the RO attempted to 
obtain outpatient records from the VA Medical Center 
concerning treatment of the veteran for his PTSD.  A list of 
activity dates for the veteran at the VA Medical Center at 
Biloxi, Mississippi, was obtained.  The list disclosed that 
the veteran had multiple appointments, including examination 
and outpatient treatment, from May 15, 1991 until September 
22, 1992.  Prior to May 1992, the veteran had no mental 
health clinic appointments.  The record shows appointments on 
May 18 and 19, June 17 and 22, July 21, August 4 and 13, and 
September 22, 1992.  Records for the May 18 and 19, June 22, 
and July 21 appointments were associated with the file.  The 
July 21 record indicates that the veteran did not keep that 
appointment.  Whether he kept the subsequent appointments is 
not indicated.  After September 22, 1992, it was not until 
April 1, 1996, the date of his VA psychiatric examination, 
that he was seen again.  The only outpatient records the RO 
was able to obtain were those noted above in 1992, and those 
dated from January 1997 to August 1998, the latter of which 
are not relevant to this claim, as they post-date the award 
of a total rating.  Attempts to obtain records for other 
dates were unsuccessful and the VA Medical Center at Biloxi, 
Mississippi indicated it furnished all records in its 
possession. 
  

Legal Analysis.

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), in that he has presented a claim which is plausible.  
Additionally, the Board finds that the available facts have 
been properly developed, and that the duty to assist in 
developing those facts is completed. 38 U.S.C.A. § 5107 (West 
1991).

VA laws and regulations pertaining to the effective date for 
increased evaluations provide that the effective date shall 
be the "date of receipt of claim or date entitlement arose, 
whichever is later." 38 C.F.R. § 3.400(o)(1) (1998).  The 
law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (1998); see 
Harper v. Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 
12-98.   Thus, the date of receipt of a claim for an 
increased disability rating generally only becomes the 
effective date for an increased rating when the increase in 
disability is shown to have "occurred more that one year 
prior to the receipt of the claim for such increase" and the 
increased level of disability still continues to the present 
day.  See Harper, 10 Vet. App. at 126; VAOPGCPREC 12-98 at 3.

Under 38 C.F.R. § 3.155(a), an informal claim may in some 
circumstances be considered the date of a claim.  A report of 
examination or hospitalization which meets certain 
requirements may be accepted as an informal claim.  38 C.F.R. 
§ 3.157 (1998).  As to reports prepared by VA or the 
uniformed services, the date of receipt of such a claim is 
deemed to be the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital.  
38 C.F.R. § 3.157(b)(1) (1998).  For all other reports, 
including reports from private physicians, laymen, and state 
and other institutions, the date of receipt of the reports is 
accepted as the date of receipt of an informal claim.  38 
C.F.R. § 3.157(b)(2), (3) (1998).

A "claim" is defined as a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (1998).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(1998).  "Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. § 
3.1(r) (1998).  See also Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992).

A claim for an "earlier effective date" for a grant of 
benefits may be predicated on different theories of 
entitlement.  There is a distinction, for example, between a 
claim for an earlier effective date based on clear and 
unmistakable error in a prior final RO rating decision that 
is not itself the subject of the appeal to the Board and a 
claim for an earlier effective date for benefits which have 
been granted by an RO rating decision that is presently 
before the Board on appeal.  Compare 38 C.F.R. § 3.105(a) 
with 38 C.F.R. § 3.400 (1998); see, e.g., Dinsay v. Brown, 9 
Vet. App. 79, 87-88 (1996) (holding that claim for earlier 
effective date was claim of clear and unmistakable error in 
final RO decision disallowing claim); Flash v. Brown, 8 Vet. 
App. 332, 340 (1995) (noting that to be awarded earlier 
effective date, veteran must show clear and unmistakable 
error in RO decision disallowing higher rating).

On the one hand, an allowance of benefits resulting from the 
revision of a final rating decision based on clear and 
unmistakable error generally will involve the assignment of 
an "earlier" effective date for those benefits because the 
governing regulation requires that benefits be paid "as if 
the corrected decision had been made on the date of the 
reversed decision."  38 C.F.R. § 3.105(a) (1998).  However, 
in a claim alleging clear and unmistakable error, the 
assignment of an effective date is usually an ancillary 
matter to be determined once the principal issue, i.e., 
whether there was clear and unmistakable error in a prior 
final rating decision, has been satisfactorily pled and 
proven.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993), review en 
banc denied, 6 Vet. App. 162, 163 (1994); Duran v. Brown, 
7 Vet. App. 216, 223 (1994).

On the other hand, an appellant may allege that the RO, in a 
decision presently on appeal to the Board, assigned the wrong 
effective date in a current award of VA benefits because, for 
example, the RO allegedly relied on a regulation, from among 
many regulations governing the assignment of effective dates, 
that was inappropriate for the type of benefit awarded.  See 
38 C.F.R. §§ 3.400(a)-(z), 3.401-404 (1998).  The latter 
claim is not a claim for clear and unmistakable error, which 
is a term of art for a special type of error that is always 
alleged to have been made in a prior final decision and not 
in a current decision on appeal.  38 C.F.R. § 3.105 (1998).  
A claim for an earlier effective date for a benefit granted 
by an RO rating decision that is the subject of a current 
appeal is a claim of error -- simple, ordinary error -- in 
the calculation of the effective date for a current award.  
Compare 38 C.F.R. § 3.105(a) with 38 C.F.R. § 3.400 (1998).  
In this case, the veteran and his attorney have argued only 
that the RO assigned the wrong effective date in the current 
award.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998). 
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. Part 4. Amendments to these criteria were 
promulgated during the pendency of the veteran's appeal, see 
Schedule for Rating Disabilities; Mental Disorders, 61 Fed. 
Reg. 52,695 (1996).  The amendments did not become effective 
until November 7, 1996, after the veteran was awarded a total 
schedular evaluation for his service- connected PTSD.  Thus, 
the new criteria have no bearing in this case.  38 U.S.C.A. § 
5110(g) (West 1991) (indicating that the effective date for 
an award of increased VA compensation pursuant to a 
liberalizing VA issue can be fixed no earlier than the 
effective date of the administrative issue); 38 C.F.R. §§ 
3.114, 3.400 (p) (1998).

Prior to November 7, 1996, psychoneurotic disorders, 
including PTSD, were evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  PTSD was evaluated primarily on the basis of the 
degree to which psychoneurotic symptoms impaired the 
veteran's ability to establish or maintain effective 
relationships with people, and the degree to which they 
impaired his industrial ability by affecting his reliability, 
flexibility and efficiency.  If there was no industrial 
impairment, a zero percent rating was warranted; "mild" 
social and industrial impairment warranted a 10 percent 
rating; "definite" industrial impairment warranted a 30 
percent rating; "considerable" industrial impairment 
warranted a 50 percent rating; and "severe" industrial 
impairment warranted a 70 percent rating.  VA General Counsel 
has defined the word "definite" in this context as 
"distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large." VAOPGCPREC 9-93 
(1993).  When the symptomatology resulted in virtual 
isolation in the community, or the symptoms were totally 
incapacitating and bordered on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior, a total rating was 
warranted.  A total rating was also warranted if the veteran 
was demonstrably unable to obtain or retain employment as a 
result of psychoneurotic symptoms.  Id.  See also 38 C.F.R. § 
4.129 (1996); Johnson v. Brown, 7 Vet.App. 95 (1994).

The veteran has contended that he is entitled to an earlier 
effective date for the award of a 100 percent rating for his 
service-connected PTSD.  The RO, in the supplemental 
statement of the case issued in November 1998, reviewed all 
of the medical evidence dating back to the May 1992 VA 
outpatient records, apparently on the basis that the 
outpatient records were informal claims for an increased 
disability rating.  The outpatient records during 1992 
disclose some symptoms of PTSD such as problems sleeping and 
nightmares.  However, it was reported in May 1992 that he was 
also having situational problems and when seen in June 1992, 
a thought disorder was diagnosed as well as PTSD.  While the 
May 1992 treatment record indicated that the veteran had not 
been working lately, there was no indication that he was 
unable to obtain or retain employment.  Subsequently, he was 
not seen in the outpatient clinic until after he filed a 
formal claim for an increased disability rating in March 
1996, a gap of almost four years.  At the veteran's VA 
examination in July 1996, he reported having worked with a 
crew satisfactorily until 1994, at which time he became 
increasingly irritable and finally unable to keep a crew 
together.  This does not amount to a demonstrable inability 
to obtain or retain employment prior to the date as of which 
the 100 percent evaluation was assigned.  Accordingly, the 
medical evidence does not establish that that the veteran's 
PTSD met any of the criteria for its current 100 percent 
level prior to March 13, 1996, when he filed a formal claim 
for an increase. 

With regard to the contention that the Axis V score reported 
on the July 1996 VA examination indicates the highest level 
of functioning during the past year, DSM-IV provides, under 
the discussion of Axis V, that the GAF scale in most cases 
should be for the current period ( i. e., the highest level 
of functioning at the time of the evaluation) although it may 
also be rated for other time periods (e.g., the highest level 
of functioning for at least a few months during the past 
year).  (See American Psychiatric Association: Quick 
reference to the Diagnostic Criteria from Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition. 
Washington, DC, American Psychiatric Association, 1994.)  
However, the GAF score on the July 1996 examination was the 
current GAF score and therefore did not apply to any time 
during the previous year.

With regard to the contention concerning the applicability of 
38 C.F.R. § 3.400(q)(1), this regulation deals with the 
presentation of new and material evidence under 38 C.F.R. 
§ 3.156 and is not pertinent to the issue of an earlier 
effective date in this case. 

Therefore, the Board concludes that the preponderance of the 
evidence is against entitlement to a 100 percent schedular 
rating prior to March 14, 1996, for the service connected 
PTSD. 

ORDER

A claim for entitlement to an effective date for a total 
schedular rating for the veteran's PTSD earlier than March 
13, 1996, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

